Title: From George Washington to General William Howe, 3 March 1777
From: Washington, George
To: Howe, William



Sir
Head Qrs Morris Town March 3d 1777.

On the 1st Instt I received the favor of your Letter of the 27th Ulto. I had heard the day before of Lt Colo. Campbell’s confinement and wrote him and the president of the Council of the Massachussets State respecting it, and I trust his situation will be made more agreeable, it being my wish that every reasonable indulgence and act of Humanity should be done to those whom the fortune of War has or may put into our hands.
Lt Colo. Harrison will meet Lt Colo. Walcot on Monday the 10 Inst. at 12 OClock at the place of their former interview, when he will be vested with powers to negotiate the business proposed.
